Per Curiam: :
The order of February 19, 1909, as resettled by the order of March 8, 1909, is modified by permitting the plaintiff to. discontinue the action *909oh payment of taxable costs. If such costs be not paid within ten days from the service of a copy of the order to be entered hereon, then the order of March 30, 1909, is reversed, with ten dollars costs and disbursements to the appellant, and the motion to vacate the order of February nineteenth as resettled by the order of March eighth, is granted. Present — Ingraham, McLaughlin, Laughlin, Clarke and Scott, JJ. Order modified as directed in memorandum. Settle order on notice.